This appeal is from a new-trial order made in consequence of the conduct of the court officer in charge of *Page 466 
the jury. Toward midnight, after the jury had been deliberating some hours, they inquired of the officer about sleeping accommodations and were informed by him, or understood him to say, they could not separate until after they had agreed on a verdict. Sometime about 2:30 a. m. they found for the defendant. The learned judge held that, in the circumstances, the verdict had been coerced within the rule applied inWelshire v. Bruaw, 331 Pa. 392, 200 A. 67. There was no abuse of discretion. The other questions need not be referred to.
Judgment affirmed.